DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the applicant’s application filed on 05/25/2021. Claims 1-2, 4-5, 7, 9-10, 12-13, 15, 17-18, and 20 have been amended. Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-8 are directed to a Method, claims 9-16 are directed to a System, and claims 17-20 are directed to a CRM. Therefore, claims 1-20 are directed to a statutory category of invention under Step 1. 

Step 2A-1: A way to view the claim is to take it as a whole and to observe, in context, how it shows the presence of an abstract idea when the computer implementation is removed:
Claim 1 recites: 
	A method performed by a processor of an acquirer server, said method comprising: 
	receiving, by the processor from a merchant point of sale terminal, a request to debit a first amount of funds from a consumer deposit account, 
	the request corresponding to an electronic transaction and including transaction data read from a memory device of a transaction card, 
	the transaction data including an account identifier associated with the consumer deposit account; 
	extracting, by the processor, a bank identification number (BIN) from the account identifier; 
	comparing, by the processor, the BIN to one or more entries of a routing table; 
	matching, by the processor, the BIN to a first entry of the routing table; 
	identifying, by the processor using the first entry, a payment processing network, and a separate verification network mapped to the BIN;
	transmitting, by the processor, a pre-authorization request message to the verification network; 
	receiving, by the processor, a pre-authorization response message from the verification network verifying that a second amount of funds available from the consumer deposit account is greater than or equal to the first amount of funds; and 
	upon receiving the pre-authorization response message, processing, by the processor, the electronic transaction using the payment processing network.	
	
	If a claim limitation, under its broadest reasonable interpretation, covers performance of ‘Fundamental economic principles or practices, commercial or legal interactions (including 
Independent claims 9 and 17 recite similar features in system form, and therefore will be considered under the same rationale. 

Step 2A-2: This judicial exception is not integrated into a practical application. The additional elements in the claims (i.e. electronic transaction, computer network, processor, and terminal) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Nothing in the specification shows that what is described in claim 1 (Method), a claim 9 (System) and claim 17 (a non-transitory computer readable storage medium) integrates a judicial exception into the practical application or an improvement upon the uses of an electronic device for typical functions. Recitation of the words "apply it" (or an equivalent) are no more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to transform a judicial exception into a 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The invention does not introduce an improvement on the process but only incorporates a computer to automate the process previously mentioned which is consistent with an abstract idea.  The claims appear to be directed to one of the grouping of abstract ideas. Therefore, we proceed to Step 2B of the analysis.

Step 2B. The claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application because: 
The claims 1, 9 and 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a network to perform the ‘receiving, identifying, and transmitting steps amounts to no more than mere instructions to apply the exception. Using the broadest reasonable interpretation, the entirety of the method claim could be performed by a group of individuals. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims are not patent eligible.

Dependent claim analysis:
	Dependent claims 2, 10 and 18 further recite “the transaction data comprising: a primary account number (PAN) associated with the consumer deposit account, the PAN including the  
	Dependent claims 3, 11 and 19 further recite “the transmitting a pre-authorization request message operation comprising transmitting the pre-authorization request message including the PAN to identify the consumer deposit account.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 3, 11 and 19 are patent ineligible.
	Dependent claims 4, 12 and 20 further recite “the processing the electronic transaction operation comprising: transmitting, via the payment processing network based on the RTN, a transaction processing request to the issuer of the consumer deposit account, the transaction processing request including the first amount of funds to be transferred from the consumer deposit account and the deposit account number of the consumer deposit account; storing information regarding the transaction from the electronic transaction request in a transaction database; and receiving an electronic transfer of the first amount of funds from the consumer deposit account for deposit in a merchant account.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 4, 12 and 20 are patent ineligible.
	Dependent claims 5 and 13 further recite “the processor is programmed to select the verification network identified by the first entry of the routing table, as part of the operation of transmitting the pre-authorization request message.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 5 and 13 are patent ineligible.
	Dependent claims 6 and 14 further recite “the verification network comprises an interchange network.” This limitation merely describes the composition of the network used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 6 and 14 are patent ineligible.
	Dependent claims 7 and 15 further recite “the processor is further programmed, as part of the operation of processing the transaction, to: select the payment processing network identified by the entry of the routing table; and 3451432 (P06195-US-UTIL) transmit a transaction processing request to an issuer of the consumer deposit account.  ” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 7 and 15 are patent ineligible.
	Dependent claims 8 and 16 further recite “the payment processing network comprising an automated clearing house (ACH) network.” This limitation merely describes the type of network used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in 
Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the judicial exception.  Accordingly, claims 1-20 are patent ineligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weinflash (US20160283918) and further in view of Kumnick (US20150112871)

In regards to claim 1, Weinflash recites: A method performed by a processor of an acquirer server, said method comprising: 
	receiving, for a transaction, a request to debit a first amount of funds from a consumer deposit account (first entity), (Fig. 5, Item 502, [0035] a payment distribution method identifier that indicates how the transacting entity requested to be paid for the payment item by the first entity; an account number of the first entity associated with the transacting entity; and if the payment item is a check, a serial number of the check, [0106]).
	the request corresponding to an electronic transaction and including transaction data read from a memory device of a transaction card, ([0021] The system also can include one or more non-transitory memory storage modules storing computing instructions configured to run on the one or more processing modules and perform one or more acts. The one or more acts can include receiving a first inquiry at the processing mechanism through the network from the first entity. The first inquiry can be received from the first entity in real time after the first entity receives the payment item.)
	the request including transaction data including an account identifier (account number) associated with the consumer deposit account; (Fig. 5, Item 502, [0035] …an account number of the first entity associated with the transacting entity; and if the payment item is a check, a serial number of the check, [0106]).
	transmitting, by the processor a pre-authorization request message (ACH item) to the verification network (third party); ([0026] In certain embodiments of the method, the payment item can include an ACH item. The first entity can be an originating 
	receiving, by the processor, a pre-authorization response message from the verification network verifying that the second amount of funds available from the consumer deposit account is greater than or equal to the first amount of funds; and ([0045] In some embodiments, for example, a customer can initiate notification of an ACH credit transaction at financial institution 131. [0057] In a number of embodiments, the payment likelihood indicator can include reason indicators (e.g., reason codes, explanations, attributes, etc.) that explain the reasons for the payment likelihood indicator. For example, the reasons can include: …(6) that the payment amount specified by the payment item is greater than the current and/or available balance of the payor's account; (6) that the payor's account is overdrawn or has an NSF status; (7) that the account has a sufficient balance; (8) that payment item is or is not in pattern (e.g., payment amount is consistent with transaction history, that the serial number is in the range of serial numbers in one or more checkbooks that have been used recently for the payor's account, etc.); (9) that the expected balance is or is not sufficient, based on expected deposits and/or payments; (10) that the payment is or is not in pattern for transactions between the payor and the payee; (11) that the item is on Positive Pay and is verified; and/or other suitable reasons. [0055] …determining whether the current balance and/or available balance (e.g., the current balance adjusted by pending transactions that have not yet cleared) of the payor's account is greater than the amount specified by the payment item (e.g., is greater than or equal to the payment amount, is greater than the payment amount by a predetermined amount (e.g., is the balance at least $200 greater than the payment amount),
upon receiving the pre-authorization response message, processing, by the processor, the electronic transaction using the payment processing network (e.g. workflow 200), (Fig. 2, [0061] In several embodiments, workflow 200 can continue with an activity 221 of first financial institution 202 determining whether to approve or deny the transaction, actually approving or denying the transaction, storing the approval or denial, and/or notifying consumer 201 of such approval or denial. In various embodiments, first financial institution 202 can determine whether to approve or deny the transaction based at least in part on the response received by first financial institution 202 in activity 220).

	Weinflash does not explicitly teach ‘extracting the BIN’ nor ‘routing table’ however, Kumnick, teaches at least ‘extracting the BIN’ and ‘routing table’:
	Extracting (e.g. identifying), by the processor, a bank identification number (BIN) from the account identifier; ([0023] Thus, upon receipt of transaction information (e.g., a payment authorization request message) from a merchant including a Primary Account Number (PAN) of an account of the payer in the transaction, an acquirer may identify the BIN portion of the PAN and use it as an index (or "key") into the BIN table to identify the processing network to be used to route the transaction information toward the correct issuer.”)
	comparing (e.g.), by the processor, the BIN to one or more entries of a routing table; ([0013] Accordingly, embodiments of the invention allow computing devices to constrain the size of necessary transaction routing tables via use of token BIN translation tables that associate multiple eligible payment processing networks with one token BIN.)
	matching, by the processor, the BIN to a first entry of the routing table; ([0012] The first transaction information includes a first token value associated with a first account serving as a payment account for the first transaction. The first token value includes a token bank identification number (BIN)…The operations also include identifying, by the one or more processors of the computing device based upon the token BIN, a first entry of a plurality of 
	identifying, by the processor using the first entry, a payment processing network (e.g. different credit or debit network) mapped to the BIN; ([0013] Accordingly, embodiments of the invention allow computing devices to constrain the size of necessary transaction routing tables via use of token BIN translation tables that associate multiple eligible payment processing networks with one token BIN. Thus, memory and processor usage is greatly reduced, and the system thus provides excellent scaling with increased traffic and allows for additional applications/processes to run without jeopardizing transaction routing performance of the implementing computing devices. Accordingly, embodiments can allow for flexible routing (e.g., allowing for the choice between multiple credit and/or debit networks) without the significant memory, processing, or network overhead involved in other approaches that would require huge numbers of routing table entries and frequent, bandwidth consuming, disruptive update processes.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Weinflash with the routing tables and associations of Kumnick. 	It would be obvious to Though Weinflash uses a second financial institution, it would be advantageous to use multiple 
Kumnick does not explicitly teach identifying, by the processor using the first entry a separate verification network mapped to the BIN. However (as Kumnick generally teaches using BIN to identify an entity for the purpose of routing transactions as described above) Weinflash teaches transmitting of the transaction to two entities (e.g. processing network and verification network). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing of instant claimed invention to utilize any known technique of identification of a recipient entity (i.e. using BIN) as taught by Kumnick, as routing technique as disclosed by Weinflash.
In regards to claims 9, and 17, system claim 9 and CRM claim 17 correspond generally to method claim 1, and recite similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 2, Weinflash teaches: The method in accordance with claim 1, the transaction data comprising: 
	a primary account number (PAN) associated with the consumer deposit account, (Fig. 5, Item 502, [0035] …an account number of the first entity associated with the transacting entity; and if the payment item is a check, a serial number of the check, [0106]).
	the PAN including the BIN (transaction entity identifier); a deposit account number of the consumer deposit account; and a routing transit number (RTN) of an issuer of the consumer deposit account, wherein the account identifier comprises the PAN ([0035] In certain embodiments of the system, the inquiry can include a routing number of the second entity that is specified by the payment item; an account number of the second entity that is specified by the payment item; a payment amount that is specified by the payment item; an identifier of the first entity; a transaction channel identifier that indicates the channel through which a transacting entity presented the payment item to the first entity; a payment distribution method identifier that indicates how the transacting entity requested to be paid for the payment item by the first entity; an account number of the first entity associated with the transacting entity; and if the payment item is a check, a serial number of the check.
In regards to claims 10, and 18, system claim 10 and CRM claim 18 correspond generally to method claim 2, and recite similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 3, Weinflash teaches: The method in accordance with claim 2, 
	the transmitting a pre-authorization request message operation comprising transmitting the pre-authorization request message including the PAN to identify the consumer deposit account ([0026] In certain embodiments of the method, the payment item can include an ACH item (i.e., a transmission of an authorization related request). The first entity can be an originating depository financial institution. The second entity can be a receiving depository financial institution. In some embodiments, the first entity can be a processor or a third party acting on behalf of the originating depository financial institution. In a number of embodiments, the second entity can be a processor or a third party acting on behalf of the receiving depository financial institution).
	In regards to claims 11, and 19, system claim 11 and CRM claim 19 correspond generally to method claim 3, and recite similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 4, Weinflash teaches: The method in accordance with claim 2, the processing the electronic transaction operation comprising: 
	transmitting, via the payment processing network based on the RTN, a transaction processing request to the issuer of the consumer deposit account, ([0006] FIG. 3 illustrates an exemplary workflow for real-time determination of funds availability sent from the first financial institution of FIG. 2 through the system of FIG. 2 with the system of FIG. 2 making a routing decision of whether to have the second financial institution of FIG. 2 determine a payment likelihood, according to various embodiments…).
	the transaction processing request including the first amount of funds to be transferred from the consumer deposit account and the deposit account number of the consumer deposit account; ([0027] In certain embodiments of the method, the 
	Examiner notes that the phrase “the transaction processing request including the first amount of funds to be transferred from the consumer deposit account and the deposit account number of the consumer deposit account” is non-functional descriptive material as it only describes, at least in part, what data is included in the transaction, however, the basis for the data included in the transaction is not used to perform any of the recited method steps (i.e. the transmitting).  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	storing information regarding the transaction from the electronic transaction request in a transaction database; and ([0052] In many embodiments, workflow 200 can continue with an activity 215 of system 203 storing the inquiry sent from first financial institution 202. The inquiry can be stored in database 111 (FIG. 1), and can include a timestamp of when the inquiry was received at system 203. In some embodiments when the inquiry includes an identifier, system 203 can determine the account number and/or routing number from the identifier).
	receiving an electronic transfer of the first amount of funds from the consumer deposit account for deposit in a merchant account ([0047] In some 
In regards to claims 12, and 20, system claim 12 and CRM claim 20 correspond generally to method claim 4, and recite similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 5, Weinflash teaches: The method in accordance with claim 1, the transmitting a pre-authorization request message operation comprising 
	selecting the verification network identified by the first entry of the routing [table] (Fig. 5, Item 502, [0035] In certain embodiments of the system, the inquiry can include a routing number of the second entity that is specified by the payment item, [0106]).

	Weinflash does not explicitly teach ‘routing table’, however, Kumnic, from a same or analogous art teaches:
selecting the verification network identified by the entry of the routing table ([0016] FIG. 2 illustrates a token BIN translation table including multiple entries associated token BINs with payment processing networks and verification parameters according to an embodiment of the invention.).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Weinflash with the routing tables and associations of Kumnick. 	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify Weinflash to include the ‘routing table’ of Kumnic. Though Weinflash uses a second financial institution, it would be advantageous to use multiple back up (or secondary accounts) in order to protect the merchant from fraud, deposits returned due to insufficient funds and/or account closure. As Weinflash and Kumnic teach communicating between various agencies in order to insure a safe and timely transaction. 
In regards to claim 13, system claim 13 corresponds generally to method claim 5, and recites similar features in system form, and therefore is rejected under the same rationale.
Regarding claim 6, Weinflash teaches: The method in accordance with claim 5, 
The method in accordance with claim 5, the verification network comprising an interchange network (acting on behalf of the receiving depository financial institution) ([0026] In certain embodiments of the method, the payment item can include an ACH item. The first entity can be an originating depository financial institution. The second entity can be a receiving depository financial institution. In some embodiments, the first entity can be a processor or a third party acting on behalf of the originating depository financial institution. In a number of embodiments, the second entity can be a processor or a third party acting on behalf of the receiving depository financial institution.


Regarding claim 7, Weinflash teaches: The method in accordance with claim 1, the processing the electronic transaction operation comprising: 
	selecting the payment processing network identified by the first entry of the routing [number]; and ([0027] In certain embodiments of the method, the inquiry can include a routing number of the second entity that is specified by the payment item; an account number of the second entity that is specified by the payment item; a payment amount that is specified by the payment item; an identifier of the first entity; a transaction channel identifier that indicates the channel through which a transacting entity presented the payment item to the first entity; a payment distribution method identifier that indicates how the transacting entity requested to be paid for the payment item by the first entity; an account number of the first entity associated with the transacting entity; and if the payment item is a check, a serial number of the check).
	transmitting a transaction processing request to an issuer of the consumer deposit account ([0006] FIG. 3 illustrates an exemplary workflow for real-time determination of funds availability sent from the first financial institution of FIG. 2 through the system of FIG. 2 with the system of FIG. 2 making a routing decision of whether to have the second financial institution of FIG. 2 determine a payment likelihood, according to various embodiments…).

	Weinflash does not explicitly teach ‘routing table’, however, Kumnick, from a same or analogous art teaches:
	selecting the payment processing network identified by the entry of the routing table; and ([0023] BIN values are often used to assist in determining how to "route" financial transaction data to an issuer of a payment account. Generally, merchants and acquirers 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Weinflash with the routing tables and associations of Kumnick. 	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify Weinflash to include the ‘routing table’ of Kumnic. Though Weinflash uses a second financial institution, it would be advantageous to use multiple back up (or secondary accounts) in order to protect the merchant from fraud, deposits returned due to insufficient funds and/or account closure. As Weinflash and Kumnic teach communicating between various agencies in order to insure a safe and timely transaction. 
In regards to claim 15, system claim 15 corresponds generally to method claim 7, and recites similar features in system form, and therefore is rejected under the same rationale.


Regarding claim 8, Weinflash teaches: The method in accordance with claim 7, 
	the payment processing network comprising an automated clearing house (ACH) network ([0004] FIG. 1 illustrates a block diagram of a system that can be employed for real-time determination of funds availability for check and ACH items, according to an embodiment…).In regards to claims 16, system claim 16 corresponds generally to method claim 8, and recite similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 9, Kumnick further teaches (see claim 1): A system comprising: 
	a network interface; [0012]
	a memory device comprising a routing table, the routing table including a plurality of entries, [0023]
	each entry including a bank identification number (BIN) mapped to a payment processing network and a separate verification network; and (Fig. 2)
	a processor communicatively coupled to the network interface and the memory device [0103]
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Weinflash with the routing tables and associations of Kumnick. 	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify Weinflash to include the ‘routing table’ of Kumnic. Though Weinflash uses a second financial institution, it would be advantageous to use multiple back up (or secondary accounts) in order to protect the merchant from fraud, deposits returned due to insufficient funds and/or account closure. As Weinflash and Kumnic teach communicating between various agencies in order to insure a safe and timely transaction.

Response to Arguments

Applicant argues on page 10 of the response that the Examiner has not correctly applied
the 2019 PEG guidance concerning step 2A-prong 2.
	Examiner acknowledges applicant’s arguments but respectfully disagrees. Examiner believes that the applicant meant to say step 2A-prong 1 as prong 2 has to do with additional elements and not with the abstract idea grouping. Regardless, Examiner has shown that, except for the recitation of ‘electronic devices’, electronic transaction, computer network, processor, and terminal, the claims are concerned with accelerating a financial transaction through the use of routing tables, verification services, and processing networks. These functions clearly within the scope of certain methods of organizing human activity within the ‘managing personal behavior or relationships or interactions between people’ sub-grouping. The sub-grouping 
 
	Applicant argues on pages 14-15 of the response that the Examiner has not correctly
applied the 2019 PEG guidance concerning step 2A-prong 2 by claiming the additional elements
amount to significantly more than the judicial exception.
	Examiner acknowledges applicant’s arguments but respectfully disagrees. Applicant has not shown additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. The claim recited the additional elements of extracting data from a table and routing data to specific entities. The claim as a whole merely describes how to generally “apply” the concept of extracting, comparing, matching, identifying, transmitting, and receiving aspects of the abstract idea. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing transaction process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  Accordingly, the 
	Applicant argues on pages 22-26 of the response that the Examiner has not correctly shown a 35 U.S.C. Prima Fascia case of obviousness.
	Examiner acknowledges applicant’s arguments but respectfully disagrees. Examiner has searched the prior art and has found prior art that more closely aligns with the instant application. The applicant’s arguments are moot as new grounds of rejection have been presented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included [Olliphant, Hugo (US20090070262) ACH- Enabled Micropayments; Musser, Paul (US20120215688) Demand Deposit Account Payment System; Lawson, Mary Elizabeth (US20130103577) Systems and methods for optimizing financial transactions; GORDON, Peter (US20140074724) Systems and methods for real-time account access; Hoffman, Ned (US8768838) System and method for accessing an online user account registry via a thin-client unique user code; DuCharme, Brian J. (US-20140214649) Pay to any account service; Kimberg, Deborah M. (US20150332228) Apparatus, method and computer program product for settlement to a merchant’s card account; Malhotra, Sandeep (US-20170364918) Systems and methods for budget, financial account alerts management, remedial action control; Gaitanos, John (US20190188685) Centralized transaction limit management in payment account system; Gonzalez, Andres (US-20200065819) System and method for linking payment card to payment account].
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556.  The examiner can normally be reached on Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/STEVEN S KIM/Primary Examiner, Art Unit 3685